Case 1:20-cv-01079-JTN-RSK ECF No. 50, PageID.633 Filed 09/15/21 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 RHONDA HEHRER, as Personal
 Representative of the Estate of Joseph
 Hehrer,
                                                                   Case No. 1:20-cv-1079
        Plaintiff,
                                                                   HON. JANET T. NEFF
 v.

 COUNTY OF CLINTON, et al.,

        Defendants.
 ____________________________/


                                   OPINION AND ORDER

       Plaintiff was appointed the personal representative of the estate of Joseph Hehrer (“the

decedent”) on April 2, 2019 (ECF No. 47-1) and initiated this case on November 9, 2020 with the

filing of a Complaint under 42 U.S.C. § 1983 and this Court’s federal-question jurisdiction (ECF

No. 1). Plaintiff alleges eight claims against Defendants Clinton County, Clinton County Sheriff

Lawrence Jerue, Jail Administrator Thomas Wirth, and the twelve sergeants and officers working

at the jail (collectively “the Clinton County Defendants”); Defendants Advanced Correctional

Healthcare, Inc. (ACH), Dr. Daryl Tyrone Parker, Nurse Wendy Lynn Freed, and Nurse Dawn

Thelen (collectively “the ACH Defendants”); and Defendants Edward W. Sparrow Hospital

Association (“Sparrow Hospital”), Dr. Kimberlee Chesney, Nurse Wendy Embs, and Nurse

Amarily Mendez (collectively “the Sparrow Defendants”). Specifically, Plaintiff alleges state law

medical malpractice claims against Dr. Chesney and Sparrow Hospital (Count I); Dr. Parker, the

Clinton County Jail and ACH (Count II); Dr. Mashni (Count III); and Sparrow Hospital, ACH and
Case 1:20-cv-01079-JTN-RSK ECF No. 50, PageID.634 Filed 09/15/21 Page 2 of 9




the Clinton County Jail (Count IV). Plaintiff alleges deliberate indifference claims against the

individual Clinton County Defendants (Count V) and the individual ACH Defendants (Count VI).

Last, Plaintiff alleges Monell claims against Clinton County (Count VII) and ACH (Count VIII).

           The Clinton County Defendants filed an Answer to Plaintiff’s Complaint (ECF No. 13),

but the Sparrow Defendants and the ACH Defendants filed motions to dismiss Plaintiff’s

Complaint under Federal Rule of Civil Procedure 12 (ECF Nos. 12 & 14). The matter was referred

to the Magistrate Judge, who issued a Report and Recommendation (R&R) recommending that

this Court grant the Sparrow Defendants’ motion (ECF No. 38); and a Report and

Recommendation recommending that this Court grant in part and deny in part the ACH

Defendants’ motion (ECF No. 42). The matter is presently before the Court on the parties’

objections to the Reports and Recommendations. In accordance with 28 U.S.C. § 636(b)(1) and

FED. R. CIV. P. 72(b)(3), the Court has performed de novo consideration of those portions of the

Reports and Recommendations to which objections have been made. The Court denies the

objections and issues this Opinion and Order.

      I.        OBJECTIONS TO REPORT AND RECOMMENDATION (ECF No. 38)

           Plaintiff does not allege any federal claims against the Sparrow Defendants; rather, in

Counts I and IV under this Court’s supplemental jurisdiction, 28 U.S.C. § 1367, Plaintiff alleges

that the Sparrow Defendants committed medical malpractice under state law when treating the

decedent on January 18, 2019. The Sparrow Defendants moved for dismissal under FED. R. CIV.

P. 12(b)(1) arguing that their actions on January 18, 2019, five days before the decedent was placed

in government custody, do not form part of the “same case or controversy” as the federal claims

that Plaintiff alleged against the Clinton County Defendants and the ACH Defendants (ECF No.




                                                  2
Case 1:20-cv-01079-JTN-RSK ECF No. 50, PageID.635 Filed 09/15/21 Page 3 of 9




12). The Magistrate Judge agreed and issued a Report and Recommendation (ECF No. 38),

recommending that this Court grant the Sparrow Defendants’ motion to dismiss.

       In her objections to the Report and Recommendation, Plaintiff argues that the Magistrate

Judge failed to properly apply a common-nucleus-of-operative-facts analysis and instead focused

on the elements necessary to sustain each cause of action (Pl. Obj., ECF No. 39 at PageID.543-

544). Plaintiff’s argument is belied by this Court’s review of the Report and Recommendation.

The Magistrate Judge thoroughly analyzed the facts supporting each claim and properly applied

the relevant law. Plaintiff’s argument does not provide a basis for rejecting the Report and

Recommendation. Accordingly, this Court denies the objections and adopts the Magistrate

Judge’s Report and Recommendation (ECF No. 38) as the Opinion of this Court.

      II.    OBJECTIONS TO REPORT AND RECOMMENDATION (ECF No. 42)

       Plaintiff alleges four claims against the ACH Defendants in Counts II, IV, VI and VIII.

The ACH Defendants moved to dismiss the claims against them pursuant to FED. R. CIV. P.

12(b)(6) for failure to state a claim upon which relief can be granted (ECF No. 14). The Magistrate

Judge recommends that their motion be granted in part and denied in part (ECF No. 42). In her

objections, Plaintiff makes essentially two challenges to the Report and Recommendation (ECF

No. 48), to which the ACH Defendants filed a response (ECF No. 49). In their objections, the

ACH Defendants present one argument for the Court’s review (ECF No. 47). Plaintiff did not file

any response to the ACH Defendants’ objections.

                           A.     Plaintiff’s Objections (ECF No. 48)

1.     Deliberate Indifference Claims (Counts VI & VIII)

       In Count VI, Plaintiff alleges that Dr. Parker and Nurses Freed and Thelen were

deliberately indifferent to the decedent’s serious medical needs during two distinct periods of time:



                                                 3
Case 1:20-cv-01079-JTN-RSK ECF No. 50, PageID.636 Filed 09/15/21 Page 4 of 9




(1) from January 23, 2019 through February 28, 2019; and (2) from March 1, 2019 through March

9, 2019 (ECF No. 1 at PageID.14-38, 73-79). In Count VIII, Plaintiff alleges that the acts and

omissions of the three individual ACH Defendants plausibly allege a Monell claim against ACH

where “ACH’s policy and/or custom of failing to staff, screen, train and/or supervise its employees

were a ‘moving force’ behind the deprivation of Mr. Hehrer’s Eighth and Fourteenth Amendment

Rights to be free from inhumane treatment while incarcerated” (id. at PageID.87).

       In her objections, Plaintiff argues that the Magistrate Judge “failed to fully consider

applicable law or the full body of the complaint” in recommending that this Court dismiss Counts

VI and VIII (ECF No. 48 at PageID.603-608). According to Plaintiff, “the Complaint provides

ample basis under the law for inferring that each individual defendant, and therefore ACH, knew

that a substantial risk of harm existed with respect to Mr. Hehrer’s condition and failed to act,

causing his death” (id. at PageID.603).

       With regard to the first timeframe, Plaintiff’s argument is misplaced. The Magistrate Judge

determined that Plaintiff’s Complaint fails to allege a sufficiently serious medical need to support

a 14th Amendment claim from January 23, 2019 through February 28, 2019 (ECF No. 42 at

PageID.563). The Magistrate Judge did not address the subjective component of Plaintiff’s claim.

Therefore, Plaintiff’s argument does not identify any error by the Magistrate Judge with regard to

the first timeframe.

       Plaintiff’s argument with regard to the second timeframe is belied by this Court’s review

of the Report and Recommendation. The Magistrate Judge thoroughly considered the factual

allegations against each of the three individual ACH Defendants, setting forth the facts and citing

the medical records as quoted in the Complaint (ECF No. 42 at PageID.564-569). First, the

Magistrate Judge determined that Plaintiff’s allegations fail to allege sufficient facts to



                                                 4
Case 1:20-cv-01079-JTN-RSK ECF No. 50, PageID.637 Filed 09/15/21 Page 5 of 9




demonstrate the subjective component of a deliberate indifference claim against Dr. Parker.

Specifically, the Magistrate Judge determined that “[t]he record reflects that Dr. Parker had limited

interaction with Mr. Hehrer and provided him with medical treatment to address his symptoms,

primarily vomiting” (id. at PageID.568). Second, the Magistrate Judge determined that Plaintiff’s

allegations fail to allege sufficient facts to demonstrate the subjective component of a deliberate

indifference claim against Nurse Freed. Specifically, the Magistrate Judge indicated that he did

not infer from Plaintiff’s allegations that Nurse Freed was not observing Plaintiff’s condition on

March 6 and March 8, 2019; rather, Plaintiff alleged that Freed made “a number of notations with

respect to Hehrer’s condition” (id.). Last, the Magistrate Judge determined that Plaintiff’s

allegations fail to allege sufficient facts to demonstrate the subjective component of a deliberate

indifference claim against Nurse Thelen. Specifically, the Magistrate Judge determined that “it

was LPN Thelen’s evaluation of Hehrer which led to the 911 call” (id. at PageID.569). As to each

Defendant, the Magistrate Judge concluded that Plaintiff’s allegations did not describe either

“obduracy or wantonness in treating Hehrer, nor exhibit a mental state equivalent to criminal

recklessness” (id. at PageID.568-569).

       Plaintiff’s argument serves to demonstrate her general disagreement with the result reached

by the Magistrate Judge, but her argument does not identify any factual or legal error by the

Magistrate Judge in the Magistrate Judge’s careful application of the legal standard to the

allegations in Plaintiff’s Complaint. Accordingly, Plaintiff’s argument concomitantly fails to

identify any error by the Magistrate Judge in recommending dismissal of the Monell claim against

ACH in Count VIII.




                                                 5
Case 1:20-cv-01079-JTN-RSK ECF No. 50, PageID.638 Filed 09/15/21 Page 6 of 9




2.     State Law Medical Malpractice Claims (Counts II & IV)

       Plaintiff argues that the Magistrate Judge erred in recommending dismissal of her state law

medical malpractice claims against Dr. Parker in Count II and against Nurses Freed and Thelen in

Count IV (ECF No. 48 at PageID.608-610). According to Plaintiff, “the Complaint states a valid

Michigan medical malpractice claim against Defendant Dr. Parker as it puts Dr. Parker on

reasonable notice of the claims against him” (id. at PageID.608). Plaintiff argues that she also

stated plausible medical malpractice claims against Nurses Freed and Thelen (id. at PageID.609-

610). Plaintiff opines that the Magistrate Judge again “chooses to ignore the facts as set forth in

total in the Complaint where and affidavit of merit with respect to favorably viewing Plaintiff’s

allegations” (id. at PageID.609).

       The Magistrate Judge determined that Plaintiff’s allegations against Dr. Parker in Count II

were “deficient” inasmuch as the Complaint does not allege “with reasonable definiteness and

certainty” either (1) the duty which Dr. Parker owed to treat the decedent for diabetic ketoacidosis

and septic shock commencing on January 23, 2019, when the decedent had “no history of diabetes,

took no medication, and exhibited no symptoms”; or (2) how Dr. Parker breached his duties owed

to the decedent on March 6 and March 8, 2019 (R&R, ECF No. 42 at PageID.576). The Magistrate

Judge also determined that Plaintiff’s allegations against Nurses Freed and Thelen in Count IV

lacked “facial plausibility” where Plaintiff set out “an omnibus claim against all nurses and

medical staff who might have had contact with Mr. Hehrer,” “without identifying any particular

defendant or any particular conduct” (R&R, ECF No. 42 at PageID.577). Plaintiff’s brief and

conclusory argument to the contrary fails to demonstrate any factual or legal error by the

Magistrate Judge in his analysis.




                                                 6
Case 1:20-cv-01079-JTN-RSK ECF No. 50, PageID.639 Filed 09/15/21 Page 7 of 9




                    B.      The ACH Defendants’ Objections (ECF No. 47)

       In their objections, the ACH Defendants present only one argument for this Court’s review.

The ACH Defendants argue that while the Magistrate Judge properly concluded that Plaintiff’s

Complaint and accompanying affidavit of merits were deficient and should be dismissed, the

Magistrate Judge erred in recommending that the dismissal of the state medical malpractice claims

should be “without prejudice” to Plaintiff amending her claims with respect to the actions of the

individual ACH Defendants on or after March 1, 2019 (ECF No. 47 at PageID.592). According

to the ACH Defendants, state law requires that the medical malpractice claims be dismissed with

prejudice (id., citing Scarsella v Pollak, 607 N.W.2d 711, 713 (Mich. 2000)).

       The ACH Defendants’ argument lacks merit.

       In Scarsella, 607 N.W.2d at 712-13, the plaintiff wholly omitted to include an affidavit of

merit with his medical malpractice complaint as required under MICH. COMP. LAWS § 600.2912d,

and the Michigan Supreme Court held that the complaint alone was “‘insufficient to commence

the plaintiff’s malpractice action’” and insufficient to toll the limitations period. Cf. Progress

Michigan v. Att’y Gen., 954 N.W.2d 475, 490 (Mich. 2020) (McCormack, C.J., concurring)

(proposing to overrule Scarsella and hold that “unless clearly stated otherwise, a statute of

limitations or repose is tolled ‘[a]t the time the complaint is filed,’ as MCL 600.5856(a) says”).

However, the Michigan Supreme Court has held that a deficient affidavit of merit suffices to toll

the limitations period “until the validity of the affidavit is successfully challenged in ‘subsequent

judicial proceedings.’” Kirkaldy v. Rim, 734 N.W.2d 201, 203 (Mich. 2007). “[A] successful

challenge will cause the affidavit to lose its presumption of validity and cause the period of

limitations to resume running.” Id. Accordingly, the ACH Defendants’ argument does not support

rejection of the Magistrate Judge’s recommendation.



                                                 7
Case 1:20-cv-01079-JTN-RSK ECF No. 50, PageID.640 Filed 09/15/21 Page 8 of 9




       Therefore:

       IT IS HEREBY ORDERED that the Objections (ECF No. 39) are DENIED and the

Report and Recommendation of the Magistrate Judge (ECF No. 38) is APPROVED and

ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Motion to Dismiss (ECF No. 12) is GRANTED

for the reasons stated in the Report and Recommendation (ECF No. 38), and Defendants Edward

W. Sparrow Hospital Association, Kimberlee Chesney, M.D., Wendy Embs, R.N., and Amarily

Mendez, R.N. are DISMISSED from this action.

       IT IS FURTHER ORDERED that the Objections (ECF Nos. 47 & 48) are DENIED and

the Report and Recommendation of the Magistrate Judge (ECF No. 42) is APPROVED and

ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Motion to Dismiss (ECF No. 14) is GRANTED

IN PART and DENIED IN PART for the reasons stated in the Report and Recommendation (ECF

No. 42), as follows:

           A. The motion is GRANTED as to the 14th Amendment claims alleged against
              Defendants Dr. Parker and Nurses Freed and Thelen in Count VI.

           B. The motion is GRANTED as to the 14th Amendment claims alleged against
              Defendant ACH in Count VIII, and ACH is DISMISSED from this action.

           C. The motion is DENIED to the extent it seeks dismissal for improperly
              incorporating a wrongful death claim for damages under Michigan’s
              Wrongful Death Statute, MICH. COMP. LAWS § 600.9222 within a claim
              brought pursuant to 42 U.S.C. § 1983.

           D. The motion is GRANTED WITHOUT PREJUDICE as to the medical
              malpractice claims alleged against Defendant Dr. Parker in Count II. The
              Court will allow Plaintiff 21 days from the date of this Opinion and Order
              to amend her medical malpractice claim against Dr. Parker with respect to
              his actions on or after March 1, 2019.




                                               8
Case 1:20-cv-01079-JTN-RSK ECF No. 50, PageID.641 Filed 09/15/21 Page 9 of 9




          E. The motion is GRANTED WITHOUT PREJUDICE as to the medical
             malpractice claims alleged against Defendants Freed and Thelen in Count
             IV. The Court will allow Plaintiff 21 days from the date of this Opinion and
             Order to amend her medical malpractice claim against Defendants Freed
             and Thelen with respect to their actions on or after March 1, 2019.


Dated: September 15, 2021                                    /s/ Janet T. Neff
                                                          JANET T. NEFF
                                                          United States District Judge




                                              9
